In a proceeding to invalidate petitions designating certain of the respondents as candidates in the Republican Party Primary Election to be held on June 20, 1972, the appeal is, as limited by appellants’ brief, from so much of a judgment of the ‘Supreme Court, Queens County, entered June 8, 1972, as denied the petition in the proceeding with respect to respondents Jere Schaefer and Joanne Schaefer for the party position of member of the Republican County Committee, Queens County, from the 65th Election District of the 23rd Assembly District. Judgment reversed insofar as appealed from, on the law, without costs; petition granted to the extent that the respondent Board of Elections is directed to strike the names of respondents Jere Schaefer and Joanne Schaefer from the official ballot of the Republican Party to be voted at the Primary Election to be held on June 20, 1972 for said party position. The designating petition for respondents Jere Schaefer and Joanne Schaefer for the two positions to be filled contained the signature of only one of the three registered Republicans in the 65th Election District of the 23rd Assembly District of the County of Queens. This one signature was dated May 8, 1972 and met the minimum requirement as to the number of signatures needed on the designating petition. However, a month prior thereto, on April 8, 1972, the very same signator had signed appellants’ designating petition for the same two positions. Under these circumstances, the signatures “shall be counted in the order of their priority of date, for only so many designees as there are persons to be elected” (Election Law, § 136, subd. 8). Accordingly, the designating petition for respondents Schaefer is invalid and their names must be stricken from the June 20, 1972 primary ballot. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.